DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-20, 22-23, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. USPG Pub No.: US 2018/0058958.
Regarding Claim 16, Lu teaches a measuring device for characterizing at least one of a torsion, a rotation or a positioning of a shaft, the measuring device comprising: 
a first magnetic field detector (figure 1, 30 on the left side of 10) and a second magnetic field detector (30 on the right side of 10) for detecting a magnetic field [0027]; 
a magnetic field generator (26) for generating a magnetic field [0027], said magnetic field generator being disposed between said first magnetic field detector and said second magnetic field detector (seen in figure 1); 
the measuring device (see figure 1, 24 is the controller that measures distance and torque) being configured to apply a chronologically periodically varying electrical exciter signal to said magnetic field generator causing said magnetic field generator to generate a chronologically periodically varying magnetic field (figure 1, 22 is an excitation source, ES, that applies a periodically varying magnetic field in the form of an AC signal [0025]-[0026]), the magnetic field being modified by the shaft to be characterized (seen in figure 1, in which 28 is the modified component), a first electrical output signal 
the measuring device being configured to detect a difference with respect to amplitude or phase between the exciter signal and the first output signal as a first measured variable and between the exciter signal and the second output signal as a second measured variable (see figures 4 and 7 correlated with figure 1 and [0027]); and 
the measuring device being configured to determine at least one of a sum of the first and the second measured variables or a difference between the first and the second measured variables (see figures 4 and 7 correlated with figure 1 and [0027]).
Regarding Claim 17, Lu teaches the measuring device according to claim 16, wherein said magnetic field generator is a coil functioning as an exciter coil (see figure 1).
Regarding Claim 18, Lu teaches the measuring device according to claim 17, wherein said first magnetic field detector is a first coil functioning as a first receiver coil and said second magnetic field detector is a second coil functioning as a second receiver coil (seen in figure 1).
Regarding Claim 19, Lu teaches the measuring device according to claim 18, wherein said exciter coil, said first receiver coil and said second receiver coil have coil axes extending parallel to one another at a distance from one another (seen in figure 1).
Regarding Claim 20, Lu teaches the measuring device according to claim 16, wherein the measuring device is configured to apply at least two chronologically periodic electrical exciter signals having different frequencies to said magnetic field generator (see figures 1, 4, and 7 and [0027]).
Regarding Claim 22, Lu teaches the measuring device according to claim 16, which further comprises a third magnetic field detector and a fourth magnetic field detector (element 30 not only has the aforementioned coils directly to the left and right of the excitation coil 26, but also as two more coils on either side of the first and second receive coils, which can be seen in figure 1), said magnetic field 
Regarding Claim 23, Lu teaches the measuring device according to claim 22, wherein said first and second magnetic field detectors are disposed at positions along a sensor main axis, said third and fourth magnetic field detectors are disposed at positions along a sensor secondary axis, and the sensor main axis is perpendicular to the sensor secondary axis (seen in figure 1).
Regarding Claim 25, Lu teaches an arrangement for characterizing at least one of a torsion, a rotation or a positioning of a shaft having a shaft longitudinal axis, the arrangement comprising: a measuring device according to claim 16 (see rejection of claim 16 and figure 1 of the Lu); said first and second magnetic field detectors being disposed with respect to a plane extending through the shaft longitudinal axis and through said magnetic field generator such that said first magnetic field detector is located on one side of the plane and said second magnetic field detector is located on the other side of the plane (seen in figure 1).
Regarding Claim 26, Lu teaches the arrangement according to claim 25, which further comprises: a third magnetic field detector and a fourth magnetic field detector, said magnetic field generator being disposed between said third magnetic field detector and said fourth magnetic field detector (element 30 not only has the aforementioned coils directly to the left and right of the excitation coil 26, but also as two more coils on either side of the first and second receive coils, which can be seen in figure 1); and said third and fourth magnetic field detectors being disposed with respect to the plane extending through said magnetic field generator such that the plane extends through said third and fourth magnetic field detectors (seen in figure 1).
Regarding Claim 27, Lu teaches the arrangement according to claim 25, which further comprises: a third magnetic field detector and a fourth magnetic field detector, said magnetic field generator being disposed between said third magnetic field detector and said fourth magnetic field detector (element 30 not only has the aforementioned coils directly to the left and right of the excitation coil 26, but also as two more coils on either side of the first and second receive coils, which can be seen in figure 1); said first and third magnetic field detectors being disposed on one side of the plane extending through said magnetic field generator (seen in figure 1); and said second and fourth magnetic field detectors being disposed on the other side of the plane extending through said magnetic field generator (seen in figure 1).
Regarding Claim 28, Lu teaches the arrangement according to claim 25, wherein a distance between said magnetic field generator and at least one of said first magnetic field detector or said second magnetic field detector is less than a diameter of the shaft to be characterized (see figure 3).
Regarding Claim 29, Lu teaches a method for characterizing at least one of a torsion, a rotation or a positioning of a shaft, the method comprising the following steps: 
generating a chronologically periodically varying magnetic field permeating the shaft by applying a chronologically periodically varying electrical exciter signal to a magnetic field generator (figure 1, 26), and the shaft to be characterized modifying the magnetic field (figure 1, 22 is an excitation source, ES, that applies a periodically varying magnetic field in the form of an AC signal [0025]-[0026]); 
detecting a difference with respect to amplitude or phase between the exciter signal and a first electrical output signal representing a strength of the modified magnetic field at a first position as a first measured variable and between the exciter signal and a second electrical output signal representing a strength of the modified magnetic field at a second position as a second measured variable, the first and second positions not being disposed in a common radial plane (xz plane) of the shaft (see figures 4 and 7 correlated with figure 1 and [0027]); and 
determining at least one of a sum of the first and second measured variables or a difference between the first and the second measured variables (see figures 4 and 7 correlated with figure 1 and [0027]).
Allowable Subject Matter
Claims 21, 24, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/MICHAEL A HARRISON/Examiner, Art Unit 2852